DETAILED ACTION
Claims 1 - 20 of U.S. Application No. 16747997 filed on 01/21/2020 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 were rejected for non-statutory double patenting over application 16748064. A terminal disclaimer was filed on 10/06/2021, therefor, the double patenting rejection is overcome.
Claims 1 – 20 were rejected for being indefinite. For example, claims 1, and 10 recite the limitation “…the controller sets the predetermined value to be larger as a rotation speed of the rotor is higher…”. The Applicant amended claims 1, 10, 11, and 20 to remove the indefinite language, therefore, the 112(b) rejections to claims 1 – 20 are overcome.
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the limitations of claim 1 “…a switch provided so as to (i) supply power from a power source to the field winding by being turned on and (ii) stop supplying power from the power source to the field winding by being turned off, and a controller that, in a case where (i) a ratio of an on-time to one switching cycle of the switch is defined as a duty ratio, and (ii) a duty ratio which is larger than the duty ratio corresponding to the field current that gives a maximum reduction amount of inductance 
Regarding claim 11: the limitations of claim 11 “…a switch provided so as to (i)_supply power from a power source to the field winding by being turned on and (ii) stop supplying power from the power source to the field winding by being turned off, and a controller that, in a case where (i) a ratio of an on-time to one switching cycle of the switch is defined as a duty ratio, and (ii) a duty ratio which is larger than the duty ratio corresponding to the field current (Ifa) that gives a maximum reduction amount of inductance of the field winding with respect to an increasing amount of the field current in a -6-Application No. 16/747,997 range that the field current can take and which has a value less than 100% is set as a predetermined value, calculates the duty ratio on a condition that an upper limit of the duty ratio is set as the predetermined value and turns on/off the switch based on the calculated duty ratio; and the controller sets the predetermined value to increase as (i) a rotation speed of the rotor increases or (ii) a d-axis current flowing through the armature winding increases.” in the combination as claimed are neither anticipated nor obvious over the prior arts in record. Claims 12-20 are allowable for depending on claim 11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832